Endicott, J.
The plaintiff does not seek to recover on the policy; and the evidence introduced by him fails to show any *343oral contract to insure on March 10, or the issue of any certifi» cote binding the company during correspondence. The insurance contemplated by the parties was by a policy to be issued by the defendant, and to be delivered to the plaintiff upon payment of the premium. Markey v. Mutual Benefit Ins. Co. 118 Mass. 178,194, and cases cited. Such a policy was issued, and the defendant’s agent notified the plaintiff that he had it. It remained in the agent’s hands, or in Stackpole’s, who was only authorized to deliver it on receiving the money, until a few days before the fire, which occurred June 29, when it was cancelled for non-payment of the premium. The presiding judge correctly ruled that the action could not be maintained.

Judgment on the verdict.